Citation Nr: 0807351	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO. 06-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected osteoarthritis, right knee.

2. Entitlement to a rating in excess of 10 percent for 
service-connected residual scar, right knee.

3. Entitlement to service connection for right lumbosacral 
radiculopathy, claimed as right leg disorder.

4. Entitlement to service connection for left lumbosacral 
radiculopathy, claimed as left leg disorder.

5. Entitlement to service connection for left knee 
tricompartmental arthritis.

6. Entitlement to service connection for peripheral 
neuropathy, right foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1947 to July 1950 and 
from October 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The issue of entitlement to service connection for left knee 
tricompartmental arthritis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's service-connected osteoarthritis, right 
knee, is productive of arthritis with limitation of motion 
and no evidence of instability.

2. The veteran's service-connected residual scar, right knee, 
is .5 cm in width and 3.5 cm in length and tender on 
examination with no adherence to underlying tissue, no 
resulting limitation of motion or loss of function, no 
underlying soft tissue damage, and no skin ulceration or 
breakdown. 

3. Left lumbosacral radiculopathy was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is left lumbosacral radiculopathy otherwise 
related to the veteran's active duty service.

4. Right foot peripheral neuropathy was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is right foot peripheral neuropathy otherwise 
related to the veteran's active duty service.

5. Right lumbosacral radiculopathy was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is right lumbosacral radiculopathy otherwise 
related to the veteran's active duty service


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
osteoarthritis, right knee, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 
5260, 5261, 5262 (2006); VAOPGCPREC 9-2004, VAOPGCPREC 9-98.  

2. The criteria for entitlement to a disability rating in 
excess of 10 percent for residual scar, right knee have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
Diagnostic Codes 7801-7805 (2007).

3. Left lumbosacral radiculopathy, claimed as a left leg 
disorder, was not incurred or aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4. Right lumbosacral radiculopathy, claimed as a right leg 
disorder, was not incurred or aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

5. Right foot peripheral neuropathy was not incurred or 
aggravated during the veteran's active duty service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 

In March 2004, July 2004 and Marcy 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims,  
increased rating claims, and earlier effective date claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

The notice regarding what was needed to establish an 
effective date in the event that service connection or an 
increased rating was granted was not provided until March 
2006, after the rating decision on appeal was issued. 
However, the veteran was not prejudiced from this timing 
error because the denial of the claims in this appeal renders 
moot any question as to the appropriate effective dates to be 
assigned.

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008). In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F.3d at 889. Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008). In this case, the Board finds 
that the notice error did not affect the essential fairness 
of the adjudication because the veteran's claim was 
readjudicated in the May 2006 and February 2007 Supplemental 
Statements of the Case after he received appropriate notice 
of the rating criteria for rating knee and scar disabilities 
in the January 2006 Statement of the Case.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.

Analysis
Increased Ratings Claims

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee disabilities 
warrants a higher disability rating. Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).
 The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Right Knee Osteoarthritis

The veteran's right knee osteoarthritis is currently rated 
under Diagnostic Codes 5010 and 5259. 

Diagnostic Code 5010 dictates that arthritis due to trauma 
and confirmed by x-ray findings is to be rated under 
Diagnostic Code 5003 for degenerative arthritis. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010. 

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation. X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5003 and 5257 where there is recurrent 
subluxation or lateral instability in addition to X-ray 
evidence of arthritis. See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98. The cited opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned. 

Diagnostic Code 5257 dictates that a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension. Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating. Under Code 5261, 
extension that is limited to 10 degrees warrants a 10 percent 
rating and extension limited to 15 degrees warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261. Standard motion of a knee is from 0 degrees extension 
to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II. A recent 
General Counsel Opinion, VAOPGCOREC 9-2004, states that 
separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage frequent episodes of locking, 
pain and effusion into the joint. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258. Diagnostic Code 5259 dictates that 
symptomatic removal of semilunar cartilage warrants a 10 
percent disability rating. This is the highest disability 
rating available under this Diagnostic Code. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

The record shows that the veteran's semilunar cartilage was 
surgically removed in 1950. Private medical records from 1999 
to 2002 primarily address the veteran's lumbar radiculopathy 
and peripheral neuropathy, although osteoarthritis of the 
right knee is noted. VA treatment records from 2003 and 2004 
show isolated complaints of right knee problems, but there is 
no competent medical evidence of limitation of motion 
measured in degrees, instability, or subluxation. 

A March 2004 VA examination report shows that the veteran 
reported right knee pain with occasional "giving away" and 
swelling. He reported wearing an Ace bandage on the knee. On 
physical examination, there was a well-healed medial scar on 
the right knee that was hypersensitive on palpation. There 
was mild effusion with no erythema or atrophy. Range of 
motion was to 90 degrees. McMurray testing was equivocal and 
Lachman's testing was negative. Valgus and varus tests were 
negative for instability. The examiner noted that an October 
2003 x-ray showed significant tricompartmental degenerative 
changes in the right knee. The impression was right knee 
osteoarthritis with possible medial meniscus tear.

A February 2007 VA examination report shows that the veteran 
reported right knee pain and use of a cane for ambulation. On 
physical examination, the veteran had a range of motion of 
the right knee from 0 to 70 degrees, limited by pain. There 
was crepitation but no evidence of instability, or patellar 
or meniscus abnormality. X-ray images revealed severe right 
knee osteoarthritis.

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected right knee disability is 
not manifested by findings that support a rating in excess of 
10 percent. The medical reports show that the veteran's knee 
flexion is limited to 70 degrees and his extension is not 
limited. These findings do not warrant a compensable rating 
under Codes 5260 (limitation of flexion) or 5261 (limitation 
of extension), much less a rating in excess of 10 percent. 
Moreover, there is no objective evidence of additional 
limitation of motion of the knees due to pain on use, and 
certainly not additional limitation to the extent necessary 
for a disability rating in excess of 10 percent under the 
limitation of motion codes. 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The March 2004 VA examination report shows that McMurray 
testing was equivocal, Lachman's testing was negative, and 
valgus and varus tests were negative for instability. The 
February 2007 VA examination report shows no evidence of 
instability, or patellar or meniscus abnormality. Thus, there 
is no evidence of instability or recurrent subluxation to 
warrant a compensable disability rating under Code 5257. As 
the record shows removal of the veteran's semilunar cartilage 
with no current objective medical evidence of locking and 
pain in the joint, there is no evidence of dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion to warrant a rating in excess of 10 percent 
under Diagnostic Code 5258. As noted above, a 10 percent 
disability rating is the highest rating available under 
Diagnostic Code 5259 for symptomatic  removal of semilunar 
cartilage; as such, this Diagnostic Code does not provide a 
disability rating in excess of 10 percent in the instant 
case. There is x-ray evidence of degenerative changes in the 
right knee; however, as there is no evidence of instability, 
there is no basis for separate ratings under Diagnostic Codes 
5003/5010 and 5257.

In light of the foregoing, because the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the veteran's right knee 
osteoarthritis disability, the benefit of the doubt doctrine 
is not for application and the claim must be denied. 38 
U.S.C.A. § 5107(b); also see, e.g., Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Right Knee Scar

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7801 
pertain to all scars (other than on the head, face, or neck) 
which are deep or cause limited motion. Pursuant to 
Diagnostic Code 7801, such a scar or scars warrants a 10 
percent disability evaluation when it involves an area or 
areas exceeding 6 square inches (39 square centimeters). A 20 
percent disability evaluation is warranted for when it 
involves an area or areas exceeding 12 square inches (77 
square centimeters).  

Diagnostic Code 7802 pertains to scars (not on the head, 
face, or neck) that are superficial and do not cause 
limitation of motion if the scar has an area exceeding 144 
square inches (929 sq. cm.).  However, no disability rating 
in excess of 10 percent is available under this Diagnostic 
Code. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7803, the existence of a superficial, 
unstable scar (one where there is frequent loss of covering 
of skin over the scar) warrants a 10 percent rating, which is 
the maximum rating available under this Diagnostic Code. 38 
C.F.R. § 4.118, Diagnostic Code 7803.

Under Diagnostic Code 7804, the existence of a superficial 
scar (not associated with underlying soft tissue damage) that 
is painful on examination warrants a 10 percent rating, which 
is the maximum rating available under this Diagnostic Code. 
38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides for rating scars based on 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

As noted, the March 2004 VA examination report noted a well-
healed, hypersensitive medial scar on the veteran's right 
knee. A February 2007 VA examination report revealed that the 
veteran's right knee scar was .5 cm in width and 3.5 cm in 
length and tender on examination with no adherence to 
underlying tissue, no resulting limitation of motion or loss 
of function, no underlying soft tissue damage, and no skin 
ulceration or breakdown. 

Although the both examination reports show that the scar is 
tender on examination, the current 10 percent rating takes 
this into account. 38 C.F.R. § 4.118, Diagnostic Code 7804. 
At .5 cm in width and 3.5 cm in length, the veteran's scar 
does not exceed 12 square inches (77 sq. cm.) in order to 
warrant a higher disability rating under Diagnostic Code 
7801, and with no evidence of limitation of motion of the 
affected part, a disability rating in excess of 10 percent is 
not warranted under Diagnostic Code 7805. As noted above, the 
remaining applicable Diagnostic Codes do not provide for 
disability ratings in excess of 10 percent. In sum, there is 
no basis to find a rating in excess of 10 percent is 
warranted for the right knee scar.  

Because the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the veteran's right knee scar, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied. 38 U.S.C.A. § 5107(b); also see, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
8 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran's service medical records are devoid of reference 
to any disease, injury or event involving the lumbar spine or 
the left or right lower extremity, other than for a left knee 
incident, which is the subject of the remand below, and a 
right knee disability, which is already service connected. 
The veteran's October 1951 discharge examination report shows 
that the veteran's spine was found to be within normal 
clinical limits, and the only defect of the lower extremities 
noted (excluding the knees) was bilateral pes planus. There 
is no evidence of left or right lumbosacral radiculopathy or 
right foot peripheral neuropathy until several decades after 
discharge from active duty service and there is no competent 
medical evidence relating the veteran's current left or right 
lumbosacral radiculopathy or right foot peripheral neuropathy 
to his active duty service. As such, entitlement to service 
connection for left and right lumbosacral radiculopathy and 
right foot peripheral neuropathy is denied.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

A rating in excess of 10 percent for service-connected 
osteoarthritis, right knee, is denied.

A rating in excess of 10 percent for service-connected 
residual scar, right knee, is denied.

Service connection for right lumbosacral radiculopathy, 
claimed as right leg disorder, is denied.

Service connection for left lumbosacral radiculopathy, 
claimed as left leg disorder, is denied.

Service connection for peripheral neuropathy, right foot, is 
denied.


REMAND

Service medical records reflect left knee bursitis in August 
1949. The veteran alleges problems with his left knee since 
this incident. Current medical treatment records show a 
diagnosis of tricompartmental arthritis of the left knee. In 
light of the inservice left knee diagnosis, the competent and 
credible allegations of continuing left knee pain, and the 
competent evidence of a current left knee diagnosis, a VA 
examination is necessary to determine if the current left 
knee disability is etiologically related to the veteran's 
active duty service period. See McLendon v. Nicholson, 20 
Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to undergo a VA orthopedic examination. 
The veteran's claims folder, and a copy of 
this remand, will be available to the 
examiner, who must acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand. 
After reviewing the veteran's c-file and 
examining the veteran, the examiner should 
identify all current left knee 
disabilities, if any. For each disability 
identified, the examiner should opine as 
to whether or not such disability is 
etiologically related to the veteran's 
active duty service. If the examiner 
cannot provide the requested opinion 
without resorting to mere speculation, he 
or she should so state.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record and readjudicate the claim. If 
any benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


